Citation Nr: 0512449	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  94-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving neuropathy, including right 
lower extremity nerve damage, claimed as resulting from 
medical treatment performed in April-May 1955 during VA 
hospitalization.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1946 to October 
1948.

Historically, by a decision in May 1991, the Board of 
Veterans' Appeals (Board) denied entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 351 (later 
redesignated § 1151) for nerve injury to the right leg, 
claimed as a result of a myelogram performed at a VA medical 
facility in 1955.  

This matter came before the Board on appeal from a September 
1992 rating decision by the Muskogee, Oklahoma, Regional 
Office, which denied reopening of the § 1151 benefits claim.  
A February 1994 RO hearing was held.  By a decision in 
February 1996, the Board determined that in light of Brown v. 
Gardner, 513 U.S. 115 (1994), appellant's request to 
"reopen" that § 1151 benefits claim should be characterized 
as a "new" claim; and remanded the case to the regional 
office for additional evidentiary development and 
adjudication on a de novo basis.  Jurisdiction over the case 
was subsequently transferred to the Lincoln, Nebraska, 
Regional Office (RO).  In October 2000, the Board remanded 
the case to the RO for additional procedural development.  

In July 2002, the Board undertook additional development on 
the appellate issue, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Consequently, in light of that Federal Circuit case, in July 
2003, the Board remanded the case to the RO for 
readjudication that considered any additional evidence 
obtained pursuant to the Board development regulations in 
effect prior to said judicial invalidation.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), became law.  Although the RO 
issued appellant VCAA letters, the June 2001 and December 
2003 VCAA letters in question are deficient.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, those VCAA letters are very general and cursory, and 
erroneously addressed matters pertaining to a VA benefit 
entirely unrelated to the § 1151 benefits appellate issue.  
Since it does not appear that the RO has adequately satisfied 
the VCAA requirements, a remand of the case appears necessary 
for procedural due process concerns.  

Additionally, although a June 1999 Supplemental Statement of 
the Case correctly set out the applicable laws and 
regulations pertaining to appellant's § 1151 benefits claim, 
subsequent Supplemental Statements of the Case dated in 
December 2000, October 2001, and March 2004 erroneously 
advised appellant that VA fault must be shown.  However, it 
should be pointed out that since appellant's § 1151 benefits 
claim was filed prior to October 1, 1997, the amendments to 
38 U.S.C.A. § 1151 implemented by section 422(a) of Pub. L. 
No. 104-204, the Department of Veterans Affairs and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act, 1997, 110 Stat. 2874, 2926 (1996) are 
inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151 is applicable in the 
instant case.  The confusion stemming from the erroneous 
Supplemental Statements of the Case and VCAA letters may be 
prejudicial to appellant in the instant case, as suggested by 
appellant's representative in a recent March 2005 informal 
hearing presentation, and, thus, requires corrective action 
by the RO.

With respect to appellant's § 1151 benefits claim, the 
evidentiary record reveals that appellant was hospitalized 
for an extensive period by VA beginning in April 1955, during 
which he was treated for bacterial meningitis, transverse 
myelitis, and neuropathy including paresis affecting the 
lower extremities.  Appellant alleges that additional 
disabilities involving neuropathy, including right lower 
extremity nerve damage, resulted from a myelogram and 
laminectomy performed in April-May 1955 during that VA 
hospitalization.  Although the originating agency sought the 
reports of said myelogram and laminectomy and associated 
consent forms, diligent attempts to obtain such records from 
the applicable VA Medical Centers have proved fruitless, 
except for a May 3, 1955 exploratory laminectomy operative 
report that was obtained.  However, in August 1997, a VA 
Medical Center indicated that appellant's records were 
"retired" to FRC [Federal Records Center] in November 1995.  
While it does appear that a request for records from FRC was 
made, the claims folders do not include documentation any 
response from FRC of was received and associated with the 
record.  Thus, the RO should attempt to obtain any such 
records from FRC and the actions taken should be documented 
for the record.  

Although VA medical opinions were rendered in January 1988 
and March 1996 on the questions concerning the 
appropriateness of the myelogram and laminectomy in question, 
a subsequently-dated clinical record was obtained thereafter 
which appears to raise other questions requiring additional 
medical opinion to resolve.  Specifically, a report of an 
October 1996 VA MRI showed that approximately 6-cm of the 
distal spinal cord of the lower thoracic spine was narrowed 
at the level of the laminectomy performed; and the impression 
was that the spinal cord narrowing was likely secondary to 
appellant's "old medical history."  Since it is unclear 
from this impression exactly what "old medical history" was 
intended to mean, additional medical opinion appears 
indicated to clarify this etiological ambiguity.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the § 1151 
benefits appellate issue, including 
which evidence is to be provided by 
the appellant, and which by VA.  The 
RO must review the claims folders 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra.; and the 
VCAA.  See also 38 U.S.C.A. § 1151 
("strict liability" pre-amendment 
version).  Specifically he should be 
informed to submit any evidence that 
he has that pertains to the claim.  
38 C.F.R. § 3.159.

2.  The RO should contact the 
appropriate FRC and request all 
available medical records pertaining 
to appellant's 1955 VA 
hospitalization in question, 
including, but not limited to, any 
myelogram report and consent forms 
pertaining to the myelogram and 
exploratory laminectomy.  Any 
records obtained should be 
associated with the claims folders.  
If no such records are available, 
this should be so reported in the 
record.

3.  Thereafter, the RO should 
arrange for appropriate VA physician 
to review the entire claims folders, 
examine appellant if necessary, and 
express opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability), regarding the 
following questions:  

(a) Did treatment provided by VA 
during the 1955 hospitalization in 
question, including a reported 
myelogram and laminectomy, cause any 
permanent additional disabilities 
involving neuropathy, including 
right lower extremity nerve damage; 
and if so, what are the additional 
disabilities; and 

(b) did such VA treatment 
permanently worsen any preexisting 
meningitis or transverse myelitis 
neuropathy that may have been 
present (versus the continuance or 
"natural progression" of such 
preexisting disease)?

The VA physician should comment on 
the clinical significance, if any, 
of the October 1996 VA MRI findings 
that approximately 6-cm of the 
distal spinal cord was narrowed at 
the level of the laminectomy 
performed and the impression that 
the spinal cord narrowing was likely 
secondary to appellant's "old 
medical history" (i.e., explain 
whether the MRI findings indicate a 
likelihood that the spinal cord 
narrowing was causally or 
etiologically related to his 
meningitis/transverse myelitis 
versus the laminectomy).  If the 
spinal cord narrowing was causally 
or etiologically related to his 
laminectomy, is spinal cord 
narrowing a certain, or near 
certain, risk of a laminectomy?  If 
the spinal cord narrowing was 
causally or etiologically related to 
his laminectomy, did the spinal cord 
narrowing likely result in any 
permanent additional disabilities 
involving neuropathy, including 
right lower extremity nerve damage; 
and if so, what are the additional 
disabilities?

The prior opinions should be 
reviewed and reconciled with any 
opinion entered as part of the 
development taken herein.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician.  The 
physician should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  The RO should consider any 
additional evidence and readjudicate 
the § 1151 benefits appellate issue, 
with consideration of applicable 
court precedents and statutory and 
regulatory provisions, under the 
appropriate legal theory ("strict 
liability").

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




